DETAILED ACTION
This is a final Office action addressing applicant’s response dated 01 August 2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6, 8 and 9  are pending and examined.
Claim 7 is cancelled.510152025115101551015202025121520

Claim Objections
Claim 1 is objected to because of the following informalities: line 21, the examiner suggest “tread” be “thread”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (U.S. Publication 2020/0340261) in view of Foltz (U.S. Patent 1,908,661).

Claim 1: Wang discloses a combination shielding structure comprising a top assembly member (Fig. 1: 1), a bottom assembly member (2), and a wall assembly member (3-5) disposed between the top assembly member and the bottom assembly member, the top assembly member, the bottom assembly member and the wall assembly member collectively surrounding and defining an accommodating space for accommodating at least one user (as shown), 
wherein the top assembly member is provided on a bottom thereof with a first connector (as shown, 1 assembles the bottom surface which meets the claimed limitation; see also Fig. 9 which shows top member with connectors protruding from the bottom), the wall assembly member is provided on a top thereof with a second connector (portion of 3-5 received by 1), and the first connector is detachably connected with the second connector (as shown, the assembly may be taken apart if desired); 
the wall assembly member is provided on a bottom thereof with a third connector (Fig. 6: portion of 2 receiving 22), the bottom assembly member is provided on a top thereof with a fourth connector (22), and the third connector is detachably connected with the fourth connector (by removing the screws), 
wherein the third connector and the fourth connector are both provided with a threaded hole (Fig. 6; see paragraph [0093]); the threaded hole of the third connector and the threaded hole of the fourth connector correspond to each other (as shown); the wall assembly member further comprises a screw inserted hole (interpreted as a hole accommodating a screw, as amended); the screw inserted hole is located adjacent to the threaded hole of the third connector (as shown); the screw inserted hole directly communicates with an outside of the wall assembly member and communicates with the threaded hole of the third connector (as shown); 
wherein the combination shielding structure further comprises a plurality of screws (not labeled but clearly shown in Figs. 6, 11 and 13); each of the screws comprises a head portion and a thread rod portion connecting the head portion (inherent to screws by definition); 
the screw inserted hole accommodates the head portion and the tread rod portion (as shown and using the broadest reasonable interpretation in light of applicant’s specification).
Wang does not specifically disclose wherein when the bottom assembly and the wall assembly are assembled, the head portion is located inside the screw inserted hole.  Foltz teaches a similar structure that has countersunk openings accommodating head portions of holes (see Fig. 7: proximate 33 and page 2, lines 110-115).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate openings that would receive a head of a screw in order to provide a flush surface and a more aesthetic appearance.   

Claim 2: the obvious modification of the prior art provides the combination shielding structure as claimed in claim 1, wherein the top assembly member comprises a top plate (1), a first upper plate and a second upper plate (Wang: not labeled but clearly shown on either side of 1 as shown in Fig. 1); the first upper plate and the second upper plate are integrally connected to first and second sides of the top plate (as shown); the top assembly member comprises two said first connectors (they form a portion of the receiving assembly which meets the limitations as shown) and the two first connectors are provided on bottom sides of the first upper plate and the second upper plate respectively (they are received by wall members 3 which meets the claimed limitation); the wall assembly member comprises a first wall and a second wall (as shown); the wall assembly member comprises two said 4867-6635-3708, v. 1Application No. 17/075,259Attorney Docket No. 4299/1824PUS 1Response to Office Action dated Feb 9, 2022Page 3 of 8second connectors and the two second connectors are provided on top sides of the first wall and the second wall respectively (as shown using the broadest reasonable interpretation in light of applicant’s specification).  

	Claim 3: the obvious modification of the prior art provides the combination shielding structure as claimed in claim 1, wherein the bottom assembly member comprises a bottom plate (main plate 2 as shown), a first lower plate and a second lower plate (see Fig. 6: not labeled but proximate 2 between two members 22); the first lower plate and the second lower plate are integrally connected to  first and second sides of the bottom plate (as shown); the bottom assembly member comprises two said fourth connectors and the two fourth connectors (as shown) are provided on top sides of the first lower plate and the second lower plate respectively (they are on the ends of the plates); the wall assembly member comprises a first wall and a second wall (two plates 3 as shown in Fig. 1); the wall assembly member comprises two said third connectors and the two third connectors are provided on bottom sides of the first wall and the second wall respectively (as shown).  

	Claim 4: The obvious modification of the prior art provides the combination shielding structure as claimed in claim 1, wherein the first connector is configured as a protrusion and the second connector is configured as a recess (using the broadest reasonable interpretation in light of applicant’s specification, the members form a protrusion and recess during assembly; see also Fig. 9 which shows protrusions on the bottom of the place (1) which would also require a recess).  


Claim 5: The obvious modification of the prior art provides the combination shielding structure as claimed in claim 1, wherein the fourth connector is configured as a protrusion and the third connector is configured as a recess (as shown in Fig. 6).  

Claim 6: The obvious modification of the prior art provides the combination shielding structure as claimed in claim 1, except wherein the first connector and the second connector are both provided with a threaded hole; the threaded hole of the first connector and the threaded hole of the second connector correspond to each other; the wall assembly member further comprises a screw inserted hole; the screw inserted hole is located adjacent to the threaded hole of the second connector; the screw inserted hole directly communicates with an outside of the wall assembly member and communicates with the threaded hole of the second connector.  Wang does disclose threaded holes (see Fig. 6) in connectors (see holes in 3 and 22; see paragraph [0093]) and threaded fasteners (as shown).  The examiner takes Official notice that threaded connections (including threaded fasteners and threaded holes) are well known in the art as shown on a portion of Wang, so to have the threaded holes and screws would be obvious in order to connect the first and second connectors as claimed.
Wang further does not disclose wherein when the top assembly and the wall assembly are assembled, the head portion is located inside the screw inserted hole.  Foltz teaches a similar structure that has countersunk openings accommodating head portions of holes (see Fig. 7: proximate 33 and page 2, lines 110-115).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate openings that would receive a head of a screw in order to provide a flush surface and a more aesthetic appearance.   
  
Claim 8: the obvious modification of Wang discloses the combination shielding structure as claimed in claim 1, wherein the top assembly member comprises a top plate (1), a first upper plate and a second upper plate (not labeled but clearly shown on either side of 1 as shown in Fig. 1); the first upper plate comprises a first horizontal portion and a first vertical portion (the upper surface and the outer surface, respectively meet this limitation); the first vertical portion is integrally connected with the first horizontal portion and extends downwardly (as shown, it extends in numerous directions, including down); the second upper plate comprises a 4867-6635-3708, v. 1Application No. 17/075,259Attorney Docket No. 4299/1824PUS 1Response to Office Action dated Feb 9, 2022Page 4 of 8second horizontal portion and a second vertical portion (as explained with the first upper plate); the second vertical portion is integrally connected with the second horizontal portion and extends downwardly; the top assembly member comprises two said first connectors and the two first connectors are provided on bottom sides of the first vertical portion and the second vertical portion respectively (as shown, 1 assembles by the bottom surface which meets the claimed limitation; see also Fig. 9 which shown tope member with connector protruding from the bottom); the wall assembly member comprises a first wall and a second wall (as shown in Fig. 1); the wall assembly member comprises two said second connectors and the two second connectors are provided on top sides of the first wall and the second wall respectively (as previously explained in claim 1), wherein the first horizontal portion and the second horizontal portion are disposed in a plane as same as a plane that the top plate is disposed in (as shown, the end portions as in plane as claimed), and the first vertical portion and the second vertical portion are disposed in a place perpendicular to the plane of the first horizontal portion and the second horizontal portion (as shown and by definition).   
While Wang does not specifically disclose the specific number of connectors, it is clear that connectors are incorporated into the system.  As a result, it would have been obvious at the time the invention was made to a person having ordinary skill in the art as a matter of duplication of parts to have this limitation because duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669 (CCPA 1960).  See MPEP §2144.04.  One having ordinary skill in the art would have the desired number of connectors based on the number of connections desired to secure the system.  

Claim 9: The obvious modification of the prior art provides the combination shielding structure as claimed in claim 1, wherein the bottom assembly member comprises a bottom plate (2), a first lower plate and a second lower plate (as shown in Fig. 5: between two elements 22 and portion of 2 below 22); the first lower plate comprises a first horizontal portion and a first vertical portion (as shown); the first vertical portion is integrally connected with the first horizontal portion and extends upwardly (as shown, it extends in numerous directions including upwardly); a second upper plate (interpreted as second lower plate based on the language as provided) comprises a second horizontal portion and a second vertical portion; the second vertical portion is integrally connected with the second horizontal portion and extends upwardly (the same rationale applies as to the first plate); the bottom assembly member comprises two said fourth connectors and the two fourth connectors are provided on top sides of the first vertical portion and the second vertical portion respectively (as shown); the wall assembly member comprises a first wall and a second wall (as shown; two members 3); the wall assembly member comprises two said third connectors (received by 22) and the two third connectors are provided on bottom sides of the first wall and the second wall respectively (as shown); the first horizontal portion is provided on a second side thereof with a ninth connector (each screw constitutes a connector); the bottom plate is provided on a first side and a second side thereof with a tenth connector and an eleventh connector respectively (each screw is a connector); the second horizontal portion is provided on a .
Response to Arguments
The following addresses applicant’s remarks/arguments dated 01 August 2022.  Applicant’s courtesies are appreciated.

Claim rejections – 35 USC 112:
	Applicant’s amendments overcome the rejections under this heading and they are withdrawn.

Claim rejections – 35 USC 102 and 103:
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection.  Applicant’s remarks are directed to the claims as amended, which the examiner addressed accordingly above and will not repeat the position regarding the amendments here for brevity.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/     Primary Examiner, Art Unit 3649